Title: From George Washington to William Fleming, 21 July 1756
From: Washington, George
To: Fleming, William



[Winchester, 21 July 1756]
To Ensign William Fleming, at Fort-Dinwiddie. Sir,

Yours of the 24th ultimo—With regard to your and Captain Bells Accompts, I did not chuse to concern, but ordered it to the arbitration of six Captains; who have awarded fifteen pounds in favour of Captain Bell; as you will see by the original enclosed.
The reason of this award, was your not complying with Captain Bells orders, to be at Albemarle-Court-House on the day appointed: by which neglect, Captain Bell was hindered from ordering you elsewhere by the Instructions he had received from me, to be at the place of Rendezvous precisely—and was obliged to send Mr Campbell off without you—consequently

your stay there gave occasion for so much Desertion, to Captain Bells and the Countrys loss.
You must continue in the capacity of Surgeon and furnish what necessary medicines are requisite for the Company—for which, and your trouble, you may be assured of satisfaction. I shall in a little time lay your accompt before the Committee; and learn of them what recompence you are to receive. As for your Instruments, the Country would be better pleased to pay for the use, than the property of them. The two-pence per month is a perquisite of the regimental Surgeon from every Soldier in it, for purchasing medicines. I am Yours &c.

G:W.
Winchester, July 21st 1756.    

